Citation Nr: 1710052	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  06-23 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected obstructive sleep apnea.

4.  Entitlement to service connection for a pulmonary disability, to include as secondary to service-connected obstructive sleep apnea.

5.  Entitlement to service connection for a right wrist disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981, and from July 1983 to July 2000.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a bilateral knee disability and for hypertension on the basis that new and material evidence had not been received; and denied service connection for a right wrist disability and for pneumonia.  The Veteran timely appealed.

In December 2009, the Veteran testified during a videoconference hearing before a former Veterans Law Judge.  In April 2010, the Board found new and material evidence to reopen the claims for service connection for a bilateral knee disability and for hypertension; and remanded the appeal for additional development.

In July 2013 and in December 2014, the Board again remanded the appeal.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2016, VA's Appeals Management Office (AMO) granted service connection for allergy unspecified, and assigned an initial zero percent (noncompensable) evaluation, effective March 16, 2004.  The grant of service connection has resolved that matter, and it is no longer before the Board.

In July 2016, the Board duly notified the Veteran that the Board no longer employed the Veterans Law Judge that conducted the December 2009 Board hearing and that he had the right to another Board hearing.  In August 2016, the Veteran indicated that he did not want an additional hearing.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.


FINDINGS OF FACT

1.  Patellofemoral syndrome of the right knee is attributable to service.

2.  Patellofemoral syndrome of the left knee is attributable to service.

3.  Hypertension was not manifested during active service or within the first year after separation; and is not attributed to service, and is not related (causation or aggravation) to a service-connected disease or injury.

4.  The Veteran does not have a disability manifested by wheezing or a pulmonary disability that either had its onset in active service, or is otherwise related to a disease or injury during active service.

5.  Osteoarthritis of the right wrist is attributable to service.




CONCLUSIONS OF LAW

1.  Patellofemoral syndrome of the right knee was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Patellofemoral syndrome of the left knee was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

4.  A disability manifested by wheezing or a pulmonary disability was not incurred or aggravated in service; and is not proximately due to or a result of, or aggravated by, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5.  Osteoarthritis of the right wrist was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by March 2004 and April 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  The RO's attempts to obtain the Veteran's service treatment records for his initial period of active service were unsuccessful; further attempts to find such records would be futile.  The Veteran reportedly does not have any additional service treatment records in his possession.  He has submitted statements to support his claims.  The RO or AMO has obtained the available service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the former Veterans Law Judge clarified the issues, explained the concept of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the former Veterans Law Judge supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, arthritis and hypertension are considered chronic under section 3.309.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Furthermore, this is a claim where service treatment records of the Veteran's initial period of active service are not available.  The Court of Appeals for Veterans' Claims (CAVC) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Here, there is no initial enlistment examination of record, and the Veteran is presumed sound at entry.

A. 
 Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee disability which he believes had its onset in active service, and is associated with his service-connected disabilities.

Certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's enlistment examination in December 1982 prior to his second period of active service showed normal lower extremities on clinical evaluation; and the Veteran checked "no" in response to whether he ever had, or now had arthritis or broken bones, or any bone or joint or other deformity.  Clinical evaluation in April 1985 again showed normal lower extremities.  

During a pre-discharge examination in April 2000, the Veteran reported that he served in the Special Forces and that he jumped from airplanes.  One of his chief complaints was a bilateral knee condition which reportedly was ongoing since 1990.  The Veteran did not remember any special incident that caused it, and he did not complain about it.  No X-rays of his knees were taken.  The Veteran reported that sometimes his right knee bothered him a bit, and that he usually did not have problems with the left knee.

Physical examination of each knee in April 2000 revealed flexion to 140 degrees and extension to 0 degrees.  Drawer's test and McMurray's test (in all directions) were negative.  There was no tibiofemoral joint pain, even in the mediolateral aspect.  X-rays taken of each knee were within normal limits.  The April 2000 examiner found no knee deformity or pain.

X-rays taken of each knee in July 2004 revealed no evidence of a fracture, dislocation, or other abnormality.  There was no evidence of a joint effusion, and no evidence of significant arthritic changes.  Joint spaces were adequately maintained.

In June 2005, the Veteran reported that he was in the Special Forces for 16 years and was on "parachutist status" the entire time; and indicated that degenerative joint disease did not happen overnight.  In August 2005, the Veteran reported being injured during a jump in August 1997.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Private records, dated in November 2007, show that MRI scans were conducted of the Veteran's left knee, following a traumatic injury and concern for posterior cruciate ligament and meniscal tear.  Findings at that time revealed a probable sprain of the fibular collateral ligament with some reactive marrow edema in the lateral tibial plateau, but no discernible fracture; moderate joint effusion; and medial knee compartment chondromalacia.  The impression was impacted fracture lateral articular surface of knee joint as described with mild effusion.  X-rays taken of the left knee in December 2007 revealed mild degeneration and possible 2 millimeter intraarticular loose body versus degeneration-related artifact.

Private records, dated in November 2007, also show an assessment of healing right tibial plateau fracture; and that the Veteran was to use crutches when ambulating long distances or when pain increased.

During a September 2008 VA examination, the Veteran reported a history of bilateral knee problems that developed in active service.  He currently complained of chronic knee pain, which was there "pretty much all of the time."  The Veteran reported particular problems with uneven ground or ascending hills, and reported having some crepitus occasionally.  He reported some relief from pain with medications, and reported no significant flare-ups.  He did not document any specific injury or surgery.  

Examination in September 2008 revealed knees that were normal in appearance.  Neither redness, swelling, nor tenderness was noted.  Ranges of motion were essentially asymptomatic.  A minimal amount of crepitus was noted in left knee extension after full flexion.  The diagnosis was patellofemoral syndrome bilaterally, with chondromalacia patella of the left knee and residuals.  Following examination, the September 2008 examiner opined that there was no evidence to support the contention that the Veteran's knee problems were the result of his multiple parachute jumps.  In support of the opinion, the September 2008 examiner reasoned that there was no evidence of problems on X-rays; and examination at the time of the Veteran's discharge showed a normal examination.  The September 2008 examiner also explained that the service treatment records were totally devoid of any evidence of problems with the knees during active service, although the Veteran complained of knee problems at the time of his discharge.

Private records, dated in December 2008, show that X-rays were taken of the Veteran's right knee, following a fall.  Findings at that time revealed no evidence of a fracture, dislocation, or other abnormality.  There was no evidence of a joint effusion or significant arthritic change.  Joint spaces were adequately maintained.  The impression was normal right knee.

In December 2009, the Veteran testified that he usually was deployed into remote areas in Central and South America during active service for six-to-nine months of each year; and that the majority of the deployments was preceded by a jump.  He testified that his mission or job was to train foreign militaries in military operations.  The Veteran also testified that there were no hospital facilities in most locations, and that one had to drive several hours to the nearest medical facility of any kind.  He also testified that medical needs mostly were taken care of by the medic in the unit and treated locally, and that any sort of intensive medical care was absent.  The Veteran testified that he did not have the luxury of being stateside or in proximity to a medical clinic or base hospital during active service, which was the reason for his service treatment records being silent of any complaints.  The Veteran also testified that the majority of his jumps included combat equipment, in addition to a "rucksack" which varied from 60 pounds to 100 pounds.

Here, the Board finds the Veteran's testimony to be credible and consistent with the circumstances, conditions, and hardships of service as a member of the Special Forces.  38 C.F.R. § 3.303.

The report of a May 2011 VA examination reveals that the Veteran recalled carrying heavy loads during "ruck marches" and dropping his "ruck sack" on his knees, and jumping out of aircraft.  He recalled that his right knee would click during runs.  Currently, he reported bilateral knee pain and that he was unable to do any heavy lifting due to his knee pain.  He also reported knee strain when going up an incline.  The May 2011 examiner reviewed the Veteran's medical history, and noted that the Veteran described in-service experiences of more than 100 parachute jumps with packs weighing in excess of 100 pounds.  The May 2011 examiner also noted that post-service records revealed a sprain to the Veteran's left knee in November 2007, and a fall on his right knee in December 2008.

Based on examination and the Veteran's medical history, the May 2011 examiner opined that the Veteran's normal right knee with normal X-rays findings was not caused by or aggravated by active service; and that the Veteran's left knee degenerative joint disease, status-post post-service healed tibial plateau fracture with residual chondromalacia, was not caused by or aggravated by active service.

In December 2013, the Veteran submitted a copy of the U.S. Army Special Operations Command (USASOC) Policy, dated in September 1998, which prohibited running with rucksacks during training; and indicated that this activity was to be eliminated from unit and individual training programs.  The policy indicates that "ruckruns" not only cause new injuries, but aggravate pre-existing ones; and that any of these injuries can result in loss of joint function.  It also noted that "[r]epetitive impact trauma transmitted to the large joints of the back and legs while running, is known to be a risk factor for the development of degenerative joint disease (DJD)."  In this regard, the Veteran noted that he had already 18 years of active service, and 14 of those years were in USASOC conducting this type of training when this policy was implemented in September 1998.

Following the Board's December 2014 remand, the Veteran underwent a VA examination in January 2016 for purposes of determining whether the Veteran's altered gait, balance, and stance due to service-connected disabilities have either caused or aggravated any current disability of either knee.  The Veteran again reported his medical history and his functional limitations due to bilateral knee pain.  The January 2016 examiner indicated that diagnostic testing had documented neither degenerative nor traumatic arthritis.

Based on examination and the Veteran's medical history, the January 2016 examiner opined that it was less likely than not that the Veteran had a diagnosis of arthritis or any other chronic knee problem associated with parachuting.  In support of the opinion, the January 2016 examiner reasoned that there was no documentation of any knee problem in the service treatment records, and no documentation of any abnormality following his active service per X-rays taken in 2007 or 2009.

The January 2016 examiner also opined that it was less likely than not that the Veteran had a diagnosis of arthritis of either knee one year following active service that was caused by or aggravated by the service-connected degenerative joint and disc disease of the thoracolumbar spine, or by the service-connected degenerative joint disease of the right ankle.  In support of the opinion, the January 2016 examiner reasoned that the X-rays taken following active service did not show any arthritis; and there was no noted gait abnormality observed from either service-connected lumbar or ankle disability.  The January 2016 examiner also indicated that the Veteran had not complained of any knee problems in the reports of medical history completed in 1982, 1988, and 1996; and that injuries were noted post-service in 2007 and 2009.

The Veteran also asserts that he had intermittent symptoms of bilateral knee pain since active service.  As noted above, he reported knee pain at the time of his pre-discharge examination in April 2000.  Here, the Board finds the Veteran's statements regarding continuity of symptomatology credible and corroborated by the USASOC policy in 1998 that associated repetitive trauma with a loss of joint function.  That notwithstanding, the May 2011 examiner associated the limited findings of mild degenerative joint disease and chondromalacia of the Veteran's left knee to a more recent post-service injury in 2007.  Likewise, the January 2016 examiner indicated that diagnostic testing had not documented bilateral knee arthritis.  Under these circumstances, a chronic disability listed in 38 C.F.R. § 3.309(a), such as arthritis, has neither been diagnosed nor associated with the Veteran's recurring bilateral knee pain.  Therefore, reports of continuity of symptomatology do not assist the Veteran in this case. Walker, 708 F.3d at 1338-39.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder. And the Veteran, even as a layman, is competent to proclaim that he sustained injuries to his knees from more than 100 parachute jumps while carrying heavy loads.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Moreover, the April 2000 pre-discharge examination reveals a complaint of knee problems.  Accordingly, the Board finds the Veteran's lay testimony as probative.

Here, the January 2016 examiner acknowledged the Veteran's medical history and his functional limitations due to bilateral knee pain.  Obviously, however, the examiner had not considered the Veteran's testimony of his being deployed in remote areas as the reason for service treatment records being silent of any complaints.  Rather, the January 2016 examiner, as well as other examiners, based an adverse opinion as to causation on the lack of documentation in service treatment records.  This premise is not factually accurate.  In this regard, the January 2016 opinion lacks probative value because it was based on an inaccurate factual premise.  

The Board has given consideration to both the positive and negative evidence of record, and finds the overall evidence to be at least in relative equipoise on the question of whether the Veteran's current patellofemoral syndrome of both knees is related to the in-service bilateral knee pain, as reported by the Veteran.  Here, the Board has doubt as to causation.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, service connection for patellofemoral syndrome of both knees is granted. 

B.  Hypertension

The Veteran seeks service connection for hypertension which he believes had its onset in active service, and is associated with his service-connected obstructive sleep apnea.

As noted above, certain chronic diseases-including hypertension-may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's enlistment examination in December 1982 prior to his second period of active service showed a blood pressure reading of 126/76; and the Veteran checked "no" in response to whether he ever had, or now had high or low blood pressure.  Blood pressure readings in July 1988 were 120/70 (sitting), 120/64 (recumbent), and 114/80 (standing).  The Veteran again checked "no" in response to whether he ever had, or now had high or low blood pressure in March 1990, in October 1996, and in January 1998.  Elevated blood pressure was noted on clinical evaluation in October 1996; and the blood pressure reading at the time was 143/73.

In March 2000, the Veteran reported that he was diagnosed as having mildly high blood pressure in November 1995 and in October 1996. 

During a VA (contract) pre-discharge examination in April 2000, the Veteran reported being checked periodically for hypertension; and indicated that he was never placed in treatment for hypertension.  Examination in April 2000 revealed blood pressure readings (right arm) of 136/86 (sitting), 130/90 (recumbent), and 140/92 (standing); and blood pressure readings (left arm) of 136/90 (sitting), 126/86 (recumbent), and 140/82 (standing).  The examiner noted that the Veteran was right-handed.  An addendum to the April 2000 examination report reflects that the Veteran never returned for additional blood pressure readings, and that a diagnosis of hypertension was not rendered.

The term "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters or greater. "Isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

In this case, the Board finds that the evidence is against a finding that hypertension was incurred in active service or within the first year after separation.  While elevated blood pressure was noted on one or two occasions in active service, the overall evidence weights against a finding of diastolic readings predominantly at 90 millimeters or greater; and all systolic readings in active service were below 145.

VA records show a borderline electrocardiogram result and a blood pressure reading of 144/88 in February 2004. 

During a May 2011 VA examination, the Veteran reported the onset of hypertension in 1990.  He recalled having a routine examination and that his blood pressure was high, and that he was sent for additional evaluations without completion.  He reported that he had not been diagnosed with hypertension.  Currently, he reported that his blood pressure was checked in the past year, and that he had never taken any blood pressure medications.  He reportedly managed his blood pressure by avoiding stress and avoiding caffeine intake.

Examination in May 2011 revealed a blood pressure reading of 154/89.  The diagnosis was hypertension with borderline left ventricular hypertrophy per echocardiogram results.  Based on examination and the Veteran's medical history, the May 2011 examiner opined that the Veteran's hypertension was not caused by or aggravated by active service.  In support of the opinion, the examiner reasoned that there was no diagnosis of hypertension in active service.  The examiner explained that the Veteran was advised to take steps to lower his blood pressure in active service, and that the Veteran's blood pressure was observed as "mildly high."

Following the Board's July 2013 remand, another VA physician in October 2013 reviewed the Veteran's medical history and opined that it is less likely than not that the Veteran's claimed hypertension is due to active service or aggravated by active service.  In support of the opinion, the physician reasoned that none of the blood pressure readings in active service constituted a diagnosis of hypertension; and that the Veteran currently did not have a diagnosis of hypertension.  The physician added that there is no link between the blood pressure readings in active service and a diagnosis of hypertension which the Veteran does not have.

Following the Board's December 2014 remand, the Veteran underwent a VA examination in January 2016 for purposes of clarifying the diagnosis of hypertension with borderline left ventricular hypertrophy on echocardiogram results in May 2011. The Veteran again reported his medical history of elevated blood pressure readings in active service, and that he was never placed on any blood pressure medications.  The January 2016 examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation of predominantly 100 or more.  

Based on examination and the Veteran's medical history, the January 2016 examiner opined that the Veteran does not have a diagnosis of hypertension that was at least as likely as not incurred in active service.  The examiner explained that the blood pressure readings in active service do not meet the guidelines for a diagnosis of hypertension; and that the Veteran still neither met the medical criteria for hypertension noted at one year following active service, nor presently.  In regard to the May 2011 diagnosis, the VA examiner explained that hypertension guidelines for the general population were different from the Eighth Joint National Committee (JNC 8) panel guidelines; and that the noted left ventricular hypertrophy as borderline could be a normal variant and does not necessarily mean disease or illness.  The January 2016 examiner added that today's electrocardiogram results did not reveal any evidence of left ventricular hypertrophy or other left ventricular issue.

The January 2016 examiner also opined that hypertension is neither caused by nor chronically worsened by the service-connected sleep apnea.  In support of the opinion, the examiner again explained that there is no diagnosis of hypertension.  Here, the Board finds that there is no evidence of any worsening hypertension to support a grant of service connection based on causation or aggravation by a service-connected disability. 

In this case, there is no reliable evidence linking the Veteran's claimed hypertension to disease or injury in active service, or to a service-connected disease or injury. To the extent that the Veteran asserts that he had hypertension during active service, such statements are inconsistent with the contemporaneous service treatment records and his denial at the time.  While elevated blood pressure was noted, no diagnosis of hypertension was ever rendered.  Here, hypertension was not noted during service and he did not have characteristic manifestations sufficient to identify the disease entity.  To the extent that the Veteran asserts a relationship to a service-connected disease or injury-or to the elevated blood pressure readings, he has not established his competence to do so.  Moreover, his statements are outweighed by the October 2013 VA physician who found no current diagnosis of hypertension; and no link between the blood pressure readings in active service and claimed hypertension.  The October 2013 VA physician's opinion is more probative because it is based on a review of the Veteran's medical history and is supported by the evidence of record.

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for hypertension, to include as secondary to a service-connected disease or injury.  On this matter, the preponderance of the evidence is against the claim; the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Pulmonary Disability

The Veteran's enlistment examination in December 1982 prior to his second period of active service showed normal lungs and chest on clinical evaluation; and the Veteran checked "no" in response to whether he ever had, or now had shortness of breath or pain or pressure in chest.  In September 1984, the Veteran was treated for a bacterial infection in pharynx and for pneumonia.  Examination in April 1985 revealed a smoking history of one cigarette per day.  Chest X-rays taken in March 1990 revealed no significant abnormalities.  Examination in October 1996 revealed a smoking history of zero cigarettes per day.  The Veteran again checked "no" in response to whether he ever had, or now had shortness of breath or pain or pressure in chest in August 1988, March 1990, October 1996, and in January 1998.

During a VA (contract) pre-discharge examination in April 2000, the Veteran reported that he was not a smoker.  Examination of the lungs was normal, and clear to percussion and auscultation.  There were normal vesicular sounds.  No abnormal murmur was heard in the lungs, and there were no rhonchi or rales bilaterally.  Chest X-rays were symmetrically inflated with no evidence of focus consolidation demonstrated.  There was a 7 millimeter, well-circumscribed, nodular density noted anteriorly within the left mid-lung field.  This had mild scattered internal fat density, and was felt to represent a benign nodule such as a hamartoma.  The chest was otherwise unremarkable.  In the absence of prior radiographs, follow-up radiographs at four-month intervals were recommended for a total of two years to assess this finding for its stability.  No effusion or pneumothorax was demonstrated.

An addendum to the April 2000 examination report reflects that the Veteran never returned for follow-up for the chest X-ray findings of a small benign nodular density; hence, no definite diagnosis was rendered.

Private records, dated in July 2006, reveal findings that the Veteran's inspiration was quite suboptimal.  Computed tomography at the time revealed no lobar collapse, consolidation, or congestion.  Cardiomediastinal shadow was normal.  An approximately 1 centimeter in diameter dense-for-volume nodule in the left mid-lung field was noted, which had the appearance of a partly calcified granuloma.

Following a sleep study in September 2006, the Veteran's treating physician diagnosed obstructive sleep apnea (severe); polysomnography; obesity, chronic bronchitis, sinusitis; and nocturnal oxygen desaturation (mild).

Chest X-rays taken in January 2007 revealed a stable density in the left mid-lung, which may correspond to the previously noted calcified left lung parenchymal nodule.

The report of a January 2008 VA examination reveals a history of onset of loud snoring and holding his breath in the mid-1980's.  Following a sleep study in 2007, the Veteran was diagnosed with moderate obstructive sleep apnea and was given a CPAP machine, which he used nightly.  Examination in January 2008 revealed that the Veteran's chest and lungs were normal to inspection, percussion, and auscultation.  No rales, rhonchi, or wheezing were heard anywhere in his lung fields.  The examiner diagnosed obstructive sleep apnea; no pulmonary disability was found.

The report of a May 2011 VA examination revealed no history of the following:  non-productive cough, productive cough, wheezing, dyspnea, non-anginal chest pain, hemoptysis, fever, anorexia, or night sweats.  Examination revealed no evidence of abnormal breath sounds.

Following the Board's remand in December 2014, the Veteran underwent a VA examination in January 2016.  The report of that examination reflects that the Veteran had been diagnosed with pneumonia in 1981 [sic].  The Veteran reportedly noticed, while sitting and watching television around the mid-1990's, that he had periodic wheezing at the end of exhaling and some "rattling."  He reported being treated for pneumonia at Womack for six days, and was informed that he had scarring on his lungs post-pneumonia.  He reported no hospitalizations for lung infections, and that he was not on any oral inhalers.  He had a history of smoking cigarettes for around ten years, and then he quit smoking in 1992.

Chest X-rays taken in January 2016 revealed a 0.8 centimeter likely calcified lingular granuloma, moderate lung volumes, no effusion, normal cardiac silhouette, moderate atherosclerosis, and mild osteoarthritis.  The impression was no acute cardiopulmonary findings.  Pulmonary function testing was normal and full.  The January 2016 examiner found no pulmonary disease.

Based on examination and the Veteran's medical history, the January 2016 examiner opined that the Veteran does not have a diagnosis of a lung disability that is at least as likely as not incurred in or caused by active service.  In support of the opinion, the January 2016 examiner reasoned that the Veteran's pneumonia in active service was treated and resolved; and that there were no further reports of breathing difficulties during active service, or any diagnosis of any chronic lung problems since that time.  His chest X-rays showed a calcified granuloma, which was common post-infection.  There were no other signs or symptoms noted on examination, or any pulmonary problems following pulmonary function testing.

Here, the Veteran is competent to testify as to symptoms he has experienced that are capable of lay observation, such as wheezing.   However, the lay evidence must be compared with the medical evidence, which shows no disability.  We find the medical evidence to be far more probative and more credible than the lay evidence.  To the extent that there is a granuloma, it does not produce disability.

In this case, the January 2016 examiner found that the calcified granuloma was common post-infection; and had become stable.  While there is a finding by a private physician of chronic bronchitis in the record, the overall evidence does not demonstrate any pulmonary pathology or objective signs or symptoms of current pulmonary disease.  Hence, the private diagnosis is remarkable for its lack of support in the evidence of record.  Here, the Veteran does not have a current lung disability related to disease or injury in active service, or to a service-connected disease or injury. 

For the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a lung disability. 

D.  Wrist Disability

The Veteran seeks service connection for a right wrist disability which he believes had its onset in active service, and is associated with his service-connected disabilities.

As noted above, certain chronic diseases-including arthritis-may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's enlistment examination in December 1982 prior to his second period of active service showed normal upper extremities on clinical evaluation; and the Veteran checked "no" in response to whether he ever had, or now had arthritis or broken bones, or any bone or joint or other deformity.  Clinical evaluation in April 1985 again showed normal upper extremities; and the Veteran again checked "no" in response to whether he ever had, or now had arthritis or broken bones, or any bone or joint or other deformity in March 1990 and in October 1996 and in January 1998.

During a VA (contract) pre-discharge examination in April 2000, the Veteran reported that he served in the Special Forces and that he jumped from airplanes.  He is right-handed.  On examination, there was full range of motion of the wrist without pain.  No X-rays were taken, and no wrist disability was found.

VA records, dated in July 2008, show that the Veteran reported having right wrist pain for the past twenty years; and that he did not take medications.  He currently worked in an office.  Examination in July 2008 revealed free [sic] range of motion of the right wrist.  X-rays revealed neither fracture, dislocation, abnormal soft tissue calcification, nor substantial changes of erosive or degenerative arthritis.  There was no osseous abnormality.  The impression was right wrist pain.

In December 2013, the Veteran reported that his right wrist problem developed from doing inverted (crab) crawl in basic training and in advance infantry training, and when assigned to the airborne division.  The Veteran explained that the inverted crawl was a part of the physical training test, and was a timed event done by moving both forward and backward over hard ground; and that the inverted crawl eventually was removed from the physical training test in the 1980's.  The Veteran also stated that his right wrist was aggravated by donning and removing military gear and rucksacks weighing anywhere from 45 pounds to over 100 pounds.  These movements, he contended, caused undue strain on his wrist in numerous positions.  The Veteran reported that he still felt wrist pain when doing normal activities like driving, working on the computer, and other tasks.

The Veteran, even as a layman, is competent to proclaim that he sustained injuries to his right wrist from the inverted (crab) crawl during physical training, and from donning and removing military gear and rucksacks.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, the Board finds that the Veteran's lay statements as credible and probative.

Following the Board's December 2014 remand, the Veteran underwent a VA examination in January 2016 for purposes of determining the etiology of any current right wrist disability.  The Veteran reported his medical history and reported performing the "crab crawl" for 25 meters, forward and backward, in active service; and that he still had problems with his right wrist.  He described intermittent stiffness, until he cracked or popped the right wrist and made it feel better.  He noticed this mostly while typing, and he did not use a wrist guard.  The Veteran reported no functional limitations, and no constant pain.

Examination in January 2016 revealed that the ranges of motion of the both wrists were abnormal or outside of normal range.  There was no pain noted on examination, and no evidence of pain with weightbearing.  X-rays revealed mild osteoarthritis of the right wrist and mild right scapholunate ligamentous injury and laxity.

Based on examination and the Veteran's medical history, the January 2016 examiner opined that it is less likely than not that the Veteran's right wrist osteoarthritis is related to his active service or parachute jumps.  The examiner noted the Veteran's reported history of spraining his right wrist in 1979 or 1980, and that there was no documentation of an injury or a profile during that time or throughout his active service.  The examiner also indicated that there was no noted documentation of any falls with injuries to the right wrist; and that the Veteran was able to fully function in all duties-including pushups and pullups, where there would be some noted limitations if an injury persisted.  While arthritis was not noted in the 2008 X-rays, current findings of osteoarthritis for both wrists lent towards a progressive disorder over time for his age of 56 years.  The examiner also noted that the Veteran performed a lot of repetitive typing without a wrist guard or any other adaptive equipment usually sought by people who have wrist limitations or problems.

In this case, given the Veteran's lay statements and with heightened consideration afforded due to the lack of service treatment records for his initial period of service, the Board concedes an in-service sprain of the right wrist.

Here, the January 2016 examiner acknowledged the Veteran's history of an in-service sprain of the right wrist.  While the examiner noted the lack of evidence of arthritis in the 2008 X-rays, the examiner had not considered the Veteran's lay statements at that time of having right wrist pain for the past twenty years.  Rather, the January 2016 examiner based an adverse opinion as to causation on the lack of documentation in service treatment records.  This premise is not factually accurate.  As noted above, the Veteran testified that he did not have the luxury of being stateside or in proximity to a medical clinic or base hospital during active service, which was the reason for his service treatment records being silent of any complaints.  In this regard, the January 2016 opinion lacks probative value because it was based on an inaccurate factual premise.  

Also, the Veteran has claimed a continuity of symptomatology with regard to his right wrist pain since the in-service sprain.  Again, the Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service as a member of the Special Forces.  38 C.F.R. § 3.303.  He continues to have right wrist problems with normal daily activities.  

Here, there is lay evidence of continuity of right wrist pain after discharge, as well as a current diagnosis of osteoarthritis of the right wrist.  See, e.g., Walker, 708 F.3d at 1338-39.  The Board has given consideration to both the positive and negative evidence of record, and finds the overall evidence to be at least in relative equipoise on the question of whether the Veteran's current osteoarthritis of the right wrist is related to the in-service wrist sprain, as reported by the Veteran.  Here, the Board has doubt as to causation.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  Accordingly, service connection for osteoarthritis of the right wrist is granted. 

Lastly, we note that the AOJ granted service connection for arthritis under Code 5003, reflecting a chronic disease.  The Veteran has arthritis in the wrist and an intercurrent cause has not been identified.  The case is controlled by 38 C.F.R. § 3.303(b), a subsequent manifestation of the already service connected disease process.


ORDER

Service connection for patellofemoral syndrome of the right knee is granted.

Service connection for patellofemoral syndrome of the left knee is granted.

Service connection for hypertension is denied.

Service connection for a pulmonary disability is denied.

Service connection for osteoarthritis of the right wrist is granted.



______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


